Name: Commission Regulation (EEC) No 2747/93 of 5 October 1993 on the opening of a standing invitation to tender for the results on the internal market of 40 000 tonnes of bread-making wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 10 . 93 Official Journal of the European Communities No L 248/13 COMMISSION REGULATION (EEC) No 2747/93 of 5 October 1993 on the opening of a standing invitation to tender for the results on the internal market of 40 000 tonnes of bread-making wheat held by the German intervention agency Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-60322 Frankfurt am Main, (telex 41 17 27 ; fax (069)1564791). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3) lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender should be opened for the resale on the internal market of 40 000 tonnes of bread-making wheat held by the German intervention agency ; Whereas the market situation for bread-making wheat is characterized by a severely diminished 1993 harvest and, consequently, by abnormally high prices by comparison with the support prices ; whereas no account should be taken therefore of the market price in the appraisal of tenders, and a minimum price should be fixed in excess of the intervention price ; Whereas, given the lengthy storage period for certain lots re-offered for sale on the market, potential buyers should be afforded a degree of security as regards quality ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall, pursuant to the terms specified in Regulation (EEC) No 2131 /93, initiate a standing invitation to tender for the resale on the internal market of 40 000 tonnes of bread-making wheat held by it. Article 2 1 . The deadline for the submission of tenders for the first - partial invitation to tender shall be 12 October 1993. 2. The deadline for the submission of tenders for the final partial invitation to tender shall be 21 December 1993 . 3. The tenders shall be deposited with the German intervention agency Article 3 When the successful tenderer removes the cereals from intervention, the intervention agency shall , for cross ­ checking purposes, take a sample using the same method as that laid down in Commission Regulation (EEC) No 689/92 (4). If the analysis shows a sizeable difference between the quality of the cereals removed and the quality as described in the notice of invitation to tender, referred to in Article 3 of Regulation (EEC) No 2131 /93, the successful tenderer may refuse the goods. A difference of more than one percentage point in respect of one of the impurities referred to in the Annex to Regu ­ lation (EEC) No 689/92, with the exception of broken grains or mottled grains, shall be considered a sizeable difference. The successful tenderer may also refuse the goods if they do not correspond to the criteria set out in sections A, C, E, F and G of the Annex to Regulation (EEC) No 689/92. In the event of dispute, the intervention agency shall submit the sample in question for inspection and the costs incurred shall be borne by the losing party. Article 4 Notwithstanding Article 5 ( 1 ) of Regulation (EEC) No 2131 /92, the highest bid exceeding the minimum price of ECU 130 per tonne shall be accepted. The minimum price shall be raised by monthly increases, to be applied to the intervention price as laid down in Council Regulation (EEC) No 1 542/93 (*). Article 5 The German intervention agency shall notify the Commission, by no later than the Tuesday of the week following the expiry of the deadline for the submission of tenders, of the quantity and the average prices of the different lots sold. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 74, 20. 3 . 1992, p. 18 . O OJ No L 154, 25. 6. 1993, p. 3 . No L 248/14 Official Journal of the European Communities 6. 10. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1993. For the Commission Rene STEICHEN Member of the Commission